Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-531
                      Lower Tribunal No. F10-20788
                          ________________


                             Earl N. Roberson,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.


     Earl N. Roberson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.